Leonard, Judge,
delivered tbe opinion of tbe court.
1. This judgment must be reversed for the error of tbe court in pronouncing against tbe defendant as for want of an answer.
Without stopping to settle the propriety (which is certainly very questionable) of tbe mode of pleading adopted by. tbe plaintiff on tbe present occasion, in order to avail himself of tbe alleged estoppel by reason of tbe judgment, it is enough that tbe answer contains sufficient matter to avoid tbe estoppel-
*496In disregarding the answer, the court below appears to have gone upon the idea that, under the new system of pleading, the alleged fraud set up as a ground of nullity in the judgment was not well pleaded, on the score of its being a statement, not of the facts constituting the fraud, but of the conclusion of law upon the facts.
Under the former system, it was sufficient to state this matter in this general form. Fraud usually consisting of a great multiplicity of facts and circumstances, it was found by experience highly inconvenient, if not quite impracticable, to set them forth with particularity, and hence this general mode of stating such matter of defence forced itself into use, and was approved of by the courts. (Montgomery v. Tipton, 1 Mo. Rep. 318. Pemberton v. Staples, 6 Mo. Rep. 59. Hill v. Montague, 2 Maule & Selwyn, 377.) And we see no reason for holding otherwise under the new code, although we are .aware of .a decision to that effect in New York, under a similar -system. (McMurray & Thomas v. Gifford, 5 How. Prac. Rep. 14.) The common law definition of a pleading is, “ the statement, in a logical and legal form, of the facts which constitute the plaintiff’s eause of action or the defendant’s ground of defence, (1 Chit. Plead. 244,) which is the very language, so far as the present question is concerned, used by our code in defining a complaint and answer. Facts, and facts only, are to be stated. The pleader must not descend into a mere detail of the evidence, nor stop short at general conclusions of law, but must set down the issuable facts, and them only. This is the language of both systems, but it must be understood according to the necessities of the case to which it is applied. No system, it is believed, was ever yet put in practice in which the ultimate facts, as they actually took place, constituting the ■ cause of action or ground of defence, were, in all cases, without exception, required to be set forth. It would be utterly impracticable to do so. Indeed, perhaps the greater portion of the matters stated in pleadings are the legal results of what actually occurred, rather than the occurrences themselves, as they *497transpired, and tbis is so much tbe case, that it bas been said, these ultimate results are tbe true issuable facts, and constitute tbe only proper objects of averment in pleading.
Of course we do not mean to say that general pleading is admissible now, in like manner and to tbe same extent that it was under tbe old law; but only that there are cases now, as formerly, where it is practically impossible, owing to tbe multiplicity and minuteness of tbe facts and circumstances constituting tbe particular matter or point relied upon, to go further than to state the result, as the issuable facts in tbe pleading, and that tbe present case is one of that character.
2. If the judgment here relied on as an estoppel were obtained by fraud, it was void. (Farmer’s case, 3 Coke’s Rep. 77. State v. Little, 1 New Hamp. Rep. 257.) And as the answer insisted upon the invalidity of the note, on the ground of the alleged alteration, and avoided the estoppel by the alleged fraud, it contained a defence to the action, and ought not to have been treated as a nullity.
We express no opinion as to tbe proper mode of treating an answer which is so indefinite as not to indicate, with sufficient precision, tbe particular defence intended tobe relied upon, but only declare that this answer is sufficient in that particular, and therefore ought not to have been treated as a nullity.
Judge Ryland concurring,
the judgment is reversed and the cause remanded.